



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Zarb, 2015 ONCA 78

DATE: 20150203

DOCKET: C58832

Laskin, Feldman and Simmons JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Joseph Zarb

Respondent

Christopher Webb, for the appellant

A. Marchetti, for the respondent

Heard: February 2, 2015

On appeal from the sentence imposed on April 24, 2014 by
    Justice Robert F. Goldstein of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

We recognize the Crowns submission that the sentences for these two
    offences should normally be consecutive. In our view, however, the global
    sentence of 18 months imposed by the trial judge was, for this offender, not
    demonstrably unfit.

[2]

Accordingly, although leave to appeal sentence is granted, the
    sentence appeal is dismissed.


